Case: 13-13315   Date Filed: 06/05/2014   Page: 1 of 16


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13315
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:12-cr-20741-WJZ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                      versus

DMITRY O. SEREGIN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 5, 2014)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
             Case: 13-13315     Date Filed: 06/05/2014   Page: 2 of 16


      Dmitry Seregin appeals his conviction under 8 U.S.C. § 1001(a)(2) for

making a false statement on U.S. Customs and Border Protection (CBP) Form

6059B (declaration form) when he failed to declare that he was bringing firearms

parts into the United States. Seregin challenges the sufficiency of the evidence, as

well as several evidentiary rulings. After review, we affirm.

                                         I.

      On March 26, 2012, Seregin was returning to Miami from a trip to Russia.

In his luggage he was bringing back 119 firearms parts to add to his gun collection

in the United States. Before landing Seregin received a customs declaration form.

On the form, Seregin left blank question 15, which asked:

      Residents – the total value of all goods, including commercial
      merchandise I/we have purchased or acquired abroad, (including gifts
      for someone else, but not items mailed to the U.S.) and am/are
      bringing to the U.S. is: __________

      At the Miami Airport, Seregin was inspected by a CBP officer who

discovered the 119 firearms parts. The CBP officer then took Seregin to a private

room for further inspection and questioning. At this point the CBP officers also

discovered that Seregin was carrying $9,998 in currency, which was $2 under the

$10,000 limit noted on the declaration form. The CBP officers returned the

currency to Seregin, but seized the firearms parts. Seregin was later charged in a

two-count indictment with smuggling goods into the United States, in violation of



                                          2
              Case: 13-13315     Date Filed: 06/05/2014    Page: 3 of 16


18 U.S.C. § 545, and making a fraudulent statement to the U.S. Department of

Homeland Security, in violation of 18 U.S.C. § 1001(a)(2).

      Seregin pleaded not guilty. At trial, in addition to evidence of the seizure at

the Miami airport, the government presented evidence, over Seregin’s objection,

about another encounter he had had with CBP. During his airport interview with

the CBP officers, one of the agents noticed that Seregin had a “lookout” in the

CBP computer system. A lookout means that a person has had a previous

encounter with CBP. Seregin’s previous encounter occurred when he attempted to

mail a gun part to Russia two months before he was stopped at the airport. Seregin

misrepresented the contents of the package on the postal form, saying it was an

“airsoft stock” valued at $150, when it was a rifle stock for which he had paid

$650. On March 7, 2012—a few weeks before Seregin’s return flight from

Moscow—the CBP sent Seregin a letter notifying him that they had seized the

package. The letter said that the shipment was not registered and did not have a

Department of State license for exportation, as was required for arms and

munitions articles of war. In contrast to Seregin’s description on the postal form,

the letter described the gun part as a rifle stock and valued it at $1,100.

      Seregin chose to testify at trial, explaining that he was born in Russia and is

a naturalized citizen of the United States. He said that he works in real estate and

exports cars. As a hobby, Seregin collects items from World War II, including


                                           3
              Case: 13-13315      Date Filed: 06/05/2014   Page: 4 of 16


firearms. In Florida, where he lives, he has around 70 guns, mostly antiques.

Seregin regularly travels internationally, including eleven international flights and

more than 30 trips on his boat.

      In his defense, Seregin testified that he bought the firearms parts while he

was still living in Russia in the 1990s, just after the Soviet Union disintegrated.

All together he said he paid about $100 for them. When he first came to the

United States, he left these parts in his mother’s apartment in Russia. Prior to his

2012 trip to Russia, he claims he had never brought any firearms parts with him to

the United States. He testified that he thought question 15 on the declaration form

was asking only for the value of any commercial goods or anything he bought on

his overseas trip. Because he had not purchased the firearms parts on his recent

trip, Seregin said he did not declare them.

      The jury found Seregin not guilty of smuggling goods, but guilty of falsely

stating on the customs declaration form that he was not traveling to the United

States with any goods of value when he was in fact traveling with the 119 firearms

parts. After moving unsuccessfully for a judgment of acquittal or a new trial,

Seregin filed this appeal.

                                          II.

                                          A.




                                           4
              Case: 13-13315      Date Filed: 06/05/2014     Page: 5 of 16


      Seregin first challenges the sufficiency of the evidence to support his

conviction. We review de novo the denial of a challenge to the sufficiency of the

evidence. United States v. Gamory, 635 F.3d 480, 497 (11th Cir. 2011). In

considering a preserved sufficiency argument, we view the evidence in the light

most favorable to the government, and interpret all inferences and credibility

choices by the jury in a manner that supports the verdict. United States v.

Williams, 390 F.3d 1319, 1323 (11th Cir. 2004). A jury is free to choose among

reasonable interpretations of the evidence and we will affirm a conviction so long

as a reasonable jury could have found the defendant guilty beyond a reasonable

doubt. Id. at 1323–24.

      Federal law prohibits a person from “knowingly and willfully . . . mak[ing]

any materially false, fictitious, or fraudulent statement or representation” with

respect to any matter within the jurisdiction of the government of the United

States. 18 U.S.C. § 1001(a)(2). A conviction under § 1001(a)(2) requires proof of

five elements: (1) a statement, (2) falsity, (3) materiality, (4) specific intent to

mislead, and (5) agency jurisdiction. United States v. Boffil-Rivera, 607 F.3d 736,

740 (11th Cir. 2010).

      Seregin challenges whether there was sufficient evidence as to the fourth

element: whether he had the specific intent to mislead. The specific intent

required by § 1001 is the “intent to deceive by making a false or fraudulent


                                            5
              Case: 13-13315     Date Filed: 06/05/2014    Page: 6 of 16


statement.” United States v. Dothard, 666 F.2d 498, 503 (11th Cir. 1982); see also

United States v. Mills, 138 F.3d 928, 936 n.8 (11th Cir. 1998) (explaining that

“[t]he jury just needed to find that [the defendant] knew the statements were false

when she wrote them and that she meant to write them down” to convict her under

§ 1001).

      Drawing all inferences in the government’s favor, the evidence was

sufficient for a reasonable juror to find that Seregin intentionally omitted the

firearms parts on his declaration form. A reasonable juror could have concluded

based on the plain language of the form that a traveler would understand that he

had to declare firearms parts worth hundreds of dollars acquired abroad. Question

15 specifically asks for the “value of all goods . . . acquired abroad.” Seregin also

signed the form under the bold, all-caps statement: “I have read the important

information on the reverse side of this form and have made a truthful declaration.”

On the reverse side of the form, directly under the title “Important Information,” it

says “U.S. Residents – Declare all articles that you have acquired abroad and are

bringing into the United States.”

      The jury’s verdict was further supported by Seregin’s international travel

experience and the fact that he exports cars for a living. Seregin’s sophisticated

understanding of question 13 on the declaration form—as evidenced by his

admission that he intentionally carried $9,998 to avoid triggering the $10,000


                                           6
              Case: 13-13315      Date Filed: 06/05/2014     Page: 7 of 16


threshold—could also lead a reasonable juror to infer that Seregin possessed a

basic understanding of the declaration form’s requirements. Finally, although

Seregin testified that he misunderstood the form, the jury was entitled to find that

he was not credible, and in fact could have used Seregin’s testimony as evidence of

his guilt. Williams, 390 F.3d at 1326 (“Where some corroborative evidence of

guilt exists for the charged offense . . . and the defendant takes the stand in her own

defense, the Defendant’s testimony, denying guilt, may establish, by itself,

elements of the offense.”).

      For these reasons, we reject Seregin’s challenge to the sufficiency of the

evidence.

                                            B.

      On appeal Seregin raises an additional challenge to his conviction that he did

not raise below. Although we generally review de novo the denial of a motion for

judgment of acquittal, Gamory, 635 F.3d at 497, arguments not raised below are

reviewed for plain error, see United States v. Hurn, 368 F.3d 1359, 1368 (11th Cir.

2004). To establish plain error, a defendant must show (1) an error, (2) that is

plain, (3) that affects substantial rights, and (4) that seriously affects the fairness,

integrity, or public reputation of judicial proceedings. United States v. Olano, 507

U.S. 725, 732–37, 113 S. Ct. 1770, 1776–79 (1993).




                                            7
              Case: 13-13315     Date Filed: 06/05/2014    Page: 8 of 16


      Seregin argues that because the value of the firearms parts in Russia was less

than $800, he was permitted to make, and did make, an oral declaration under

19 C.F.R. § 148.12(b)(1)(i)(A), instead of a written declaration. This regulation

permits arriving U.S. residents to make an oral declaration “if [t]he aggregate fair

retail value in the country of acquisition of all accompanying articles acquired

abroad by him . . . does not exceed $800.” 19 C.F.R. § 148.12(b)(1)(i)(A). As

evidence of his oral declaration, Seregin points to (1) his answers to the CBP’s

questions that the bag was his, that he packed the bag, and that the firearms parts

were his, and (2) his estimation that the parts would be worth between $400 and

$500 in the United States, which was made in response to questions asked by the

third federal agent he spoke to at the airport.

      Our review of the record shows no error, because Seregin did not make an

oral declaration. Neither the regulation, nor the parties, provide any clear authority

for how an oral declaration must be made under this regulation. But we need not

decide the limits of what the regulation allows, because it is clear on the facts of

this case that Seregin did not make one. Seregin did not declare the firearms parts

at immigration or when he first met a CBP officer. And although he responded to

questions about whether the bag and the firearms parts belonged to him, it is a

stretch to call that a declaration, especially when he did not provide his valuation

estimate that he relies on until he was speaking to a third federal agent in customs.


                                           8
              Case: 13-13315     Date Filed: 06/05/2014   Page: 9 of 16


Seregin’s lack of a timely, affirmative oral statement contrasts with the case he

relies on in which the defendant’s unrebutted testimony was that he “told the

Customs official that he had ‘alcohol and tobacco products’ to declare.” United

States v. 100 Cuban Cigars, 35 F. Supp. 2d 405, 408 (E.D. Pa. 1999).

      Because Seregin has not made a showing of plain error, this challenge to his

conviction fails.

                                         III.

      Seregin also challenges a number of evidentiary rulings. We review a

district court’s evidentiary rulings, including its admission of prior crimes or bad

acts under Rule 404(b), for abuse of discretion. United States v. Ellisor, 522 F.3d

1255, 1267 (11th Cir. 2008). Even if an evidentiary ruling constitutes an abuse of

discretion, however, we will not reverse if the error was harmless. United States v.

Bradley, 644 F.3d 1213, 1270 (11th Cir. 2011). A “nonconstitutional error will be

harmless unless the court concludes from the record as a whole that the error may

have had a ‘substantial influence’ on the outcome of the proceeding.” Id.

(quotation marks omitted). The exclusion of relevant evidence under Rule 403 is

an extraordinary remedy that “should be applied sparingly.” United States v. Cole,

755 F.2d 748, 766 (11th Cir. 1985). The “major function [of Rule 403] is limited

to excluding matter of scant or cumulative probative force, dragged in by the heels




                                          9
              Case: 13-13315       Date Filed: 06/05/2014      Page: 10 of 16


for the sake of its prejudicial effect.” United States v. McRae, 593 F.2d 700, 707

(5th Cir. 1979).1

                                              A.

       Rule 404(b) of the Federal Rules of Evidence provides that evidence of a

wrong or act beyond the charged offense may be admissible to prove, in part,

intent, knowledge, absence of mistake, or lack of accident. In order to admit

evidence under Rule 404(b), three conditions must be met: (1) the evidence must

be relevant to an issue other than the defendant’s character; (2) the evidence must

be sufficient for a jury to find the defendant committed the extrinsic act; and (3)

the probative value of the evidence must not be substantially outweighed by its

undue prejudice. United States v. Edouard, 485 F.3d 1324, 1344 (11th Cir. 2007);

see also Fed. R. Evid. 403.

       Seregin first challenges the district court’s admission of evidence regarding

the CBP’s seizure of the gun part Seregin attempted to mail to Russia two months

before he was stopped at the Miami Airport. We reject his argument and conclude

that the three conditions of Rule 404(b) were met in this case. First, Seregin’s

main defense was that he made a mistake and did not know he had to declare the

firearms parts. As a result, Seregin’s knowledge of customs rules, particularly


1
 In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as binding
precedent all decisions of the former Fifth Circuit handed down before October 1, 1981. Id. at
1209.

                                              10
               Case: 13-13315        Date Filed: 06/05/2014       Page: 11 of 16


regarding firearms parts, was relevant to whether his defense was credible. Fed. R.

Evid. 404(b)(2); see also United States v. Satterfield, 644 F.2d 1092, 1094 (5th Cir.

1981) (finding evidence that defendant had previously attempted to enter the

United States with unreported currency was permissible under Rule 404(b) because

it “was relevant to show that [he] knew of the reporting requirement and intended

to violate the statute by failing to report currency in his possession in excess of

$5000”). Second, Seregin’s testimony and the CBP documents admitted at trial are

sufficient to establish that the act occurred.

       Third, the record does not show that the probative value of this evidence

outweighed its prejudice. The two occurrences were similar in that they both

involved moving firearms parts between Russia and the United States, and they

occurred very close in time. Edouard, 485 F.3d at 1345 (noting in balancing the

probative value against potential unfair prejudice that the “[f]actors to be

considered include whether it appeared at the commencement of trial that the

defendant would contest the issue of intent, the overall similarity of the charged

and extrinsic offenses, and the temporal proximity between the charged and

extrinsic offenses.”).2 Given that Seregin’s knowledge, intent, and lack of mistake


2
 The similarities between Seregin’s two acts differentiates this case from United States v. Mills,
138 F.3d 928 (11th Cir. 1998), on which he relies. In Mills, one of the defendants was alleged to
have falsified passenger manifests for a corporate plane to hide the fact that she was using it for
personal use. Id. at 934. This Court found error in the admission of other evidence showing that
on another occasion this defendant had falsified a customs declaration to conceal jewelry she
purchased abroad. Id. at 935–36. We found that the differences between concealing a jewelry
                                                11
               Case: 13-13315       Date Filed: 06/05/2014       Page: 12 of 16


were contested, the government’s need for this evidence was also great and

weighed in favor of admission. United States v. Delgado, 56 F.3d 1357, 1366

(11th Cir. 1995) (“[T]he greater the government’s need for evidence of intent, the

more likely that the probative value will outweigh any possible prejudice.”

(citation omitted)). Because the record shows the three factors of Rule 404(b)

favored admission, we find no abuse of discretion in admitting this evidence.

       Next, Seregin challenges the district court’s admission of testimony that

there was a “lookout” on Seregin in the CBP system. At trial the agent explained

that a “lookout” simply meant that a person had interacted with CBP for some

reason in the past and that Seregin’s lookout stemmed from the January 2012 rifle

stock seizure. For the reasons above, this testimony also satisfies the Rule 404(b)

requirements. Beyond that, Seregin did not show how this testimony was unduly

prejudicial, particularly in light of the fact that he was acquitted of the separate,

more serious charge of smuggling firearms. See Mills, 138 F.3d at 936 (“[T]he

jury’s not-guilty verdict on most of the falsification counts against [the defendant]

implies that the jury’s consideration was not tainted by evidence of the customs

incident, or any inference from the incident that [the defendant] was a liar.”).




purchase on her customs form and falsifying passenger manifests were “simply too great to make
the customs incident relevant to [her] intent.” Id. at 936. As a result, the only inference to be
gained from the evidence was that the she was “disposed to lie to the government. . . because of
[her] character.” Id.
                                               12
             Case: 13-13315     Date Filed: 06/05/2014    Page: 13 of 16


      Finally, the record contradicts Seregin’s assertion that the district court

allowed the agent to testify that he lied to officers during his interview with them at

the airport. Although the agent twice said Seregin was “untruthful” at some points

in the interview, Seregin objected to these statements and the district court

immediately sustained the objections. See United States v. House, 684 F.3d 1173,

1208 (11th Cir. 2012) (“[B]ecause the district court sustained [the defendant’s]

objection to the prosecutor’s question immediately after making the comment at

issue, it is unlikely that the jury perceived the comment as an endorsement of the

government’s position.”). Seregin did not request any curative instruction and

none was given. Even if there was any error in the failure to give a curative

instruction, it was harmless as these two stray remarks did not have a “substantial

influence” on the outcome of the trial. Bradley, 644 F.3d at 1270. There was a

great deal of testimony about the interview both from the federal agents and

Seregin himself, such that the jury, which acquitted him of the smuggling charge,

could draw its own conclusions about whether Seregin was being truthful. See

Mills, 138 F.3d at 936.

      In sum, the district court did not abuse its discretion in allowing the evidence

Seregin challenges as impermissible character evidence.

                                          B.




                                          13
             Case: 13-13315     Date Filed: 06/05/2014    Page: 14 of 16


      Seregin also argues that the district court admitted hearsay evidence in

violation of his Confrontation Clause rights under the Sixth Amendment when it

admitted a U.S. Postal Service form entitled “Custody Receipt for Seized Property

and Evidence” that contained an unidentified handwritten rifle stock valuation.

The admission of permissible hearsay violates the Confrontation Clause if the

statement was “testimonial.” Crawford v. Washington, 541 U.S. 36, 68, 124 S. Ct.

1354, 1374 (2004). We review de novo whether a statement was testimonial.

United States v. Caraballo, 595 F.3d 1214, 1226 (11th Cir. 2010).

      Testimonial statements are ones that a declarant “would reasonably expect to

be used prosecutorially.” United States v. Charles, 722 F.3d 1319, 1322 (11th Cir.

2013) (quotation marks and alterations omitted). In assessing whether a statement

is testimonial in nature, we look “only at the primary purpose” of the questions that

elicited the statement. Caraballo, 595 F.3d at 1229 (finding no Confrontation

Clause violation created by biographical information recorded on an immigration

form because it was a business record maintained for the purpose of tracking the

entry of aliens, not for future prosecution). While the Supreme Court has not

defined what a “testimonial statement” is, it has explained that business and public

records are generally admissible absent confrontation “because—having been

created for the administration of an entity’s affairs and not for the purpose of




                                          14
               Case: 13-13315        Date Filed: 06/05/2014        Page: 15 of 16


establishing or proving some fact at trial—they are not testimonial.” Melendez-

Diaz v. Massachusetts, 557 U.S. 305, 324, 129 S. Ct. 2527, 2539–40 (2009).

       Here, the custody receipt containing a valuation of the seized gun part is

permissible hearsay that is not testimonial, and therefore its admission did not

violate the Confrontation Clause. The receipt qualified as a public record under

Fed. R. Evid. 803(8). As shown by the testimony of the record’s custodian, the

document, which is maintained in the normal course of CBP business, is a receipt

“from one officer to another” of the property that was confiscated and in CBP’s

custody. Further, the custody receipt is not testimonial because its primary

purpose is to document the seizure, identify the items seized, and the chain of

custody of seized items. See Caraballo, 595 F.3d at 1229. As a result, the district

court did not err in admitting this record.3

                                                 C.

       Lastly, we address Seregin’s argument that even if none of his individual

claims of evidentiary error warrant reversal, when viewed together they resulted in

an unfair trial. Because we have found no error individually, there can be no




3
  We also note that Seregin testified that he paid $650 for the rifle stock, significantly more than
the $150 valuation he reported on the postal form, and that he admitted that the $150 valuation
was “not true and [he] paid more for it.” The evidence therefore established that he undervalued
the item regardless of whether the custody receipt’s $1,100 estimate was accurate, suggesting
that even if it was error to admit this evidence, it was harmless beyond a reasonable doubt. See
Caraballo, 595 F.3d at 1229 n.1.
                                                 15
             Case: 13-13315     Date Filed: 06/05/2014   Page: 16 of 16


cumulative error. Gamory, 635 F.3d at 497 (“Where there is no error or only a

single error, there can be no cumulative error.”).

                                         V.

      The evidence at trial was sufficient to support the jury’s verdict and the

evidentiary issues do not support reversal individually or cumulatively. We

therefore AFFIRM.




                                          16